Title: From Benjamin Franklin to Cadwalader Evans, 13 July 1765
From: Franklin, Benjamin
To: Evans, Cadwalader


Dear Doctor,
London, July 13. 1765
I received your obliging Favours of March 15. and May 21. and thank you for the Intelligence they contain, and for your kind Congratulations.
The Proceedings of those mad People on the Frontiers, and the Countenance they receive, with the little care taken to suppress them, are really astonishing. But they and their Abetters are filling up fast the Measure of their Iniquity, and Justice will ere long overtake them all.
The unsettled State of the Ministry for sometime past has retarded all Public Business, and among the rest, ours: but as soon as the new Hands are got into their Geers, we shall proceed with all Diligence; and I really, as yet, see nothing to make me doubt an agreable Termination.
My Respects to your good Brother and Sister, believe me with sincere Regard Dear Friend, Yours affectionately
B Franklin
Dr. Evans
